       Case 1:20-cv-00302-NONE-BAM Document 9 Filed 05/27/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   AMANDA MELENDEZ,                                 )   Case No.: 1:20-cv-00302-NONE-BAM
                                                      )
12                    Plaintiff,                      )   ORDER DIRECTING CLERK OF THE COURT TO
                                                      )   ADMINISTRATIVELY REDESIGNATE CASE AS
13             v.                                     )   A REGULAR CIVIL ACTION
14                                                    )
     RALPH DIAZ, et al.,
                                                      )
15                                                    )
                      Defendants.                     )
16                                                    )
                                                      )
17
18             On October 4, 2019, Plaintiff Amanda Melendez, proceeding with counsel, filed this action in

19   Fresno County Superior Court alleging intentional and negligent infliction of emotional distress, loss

20   of consortium, and conspiracy to interfere with civil rights in violation of 42 U.S.C. § 1985. The

21   matter was removed to this Court on February 26, 2020. (Doc. 1.) The action was administratively

22   designated as one involving a prisoner litigating the conditions of confinement. As Plaintiff is not a

23   prisoner proceeding in pro se, this matter should be redesignated. Accordingly, the Clerk of the Court

24   SHALL change the administrative designation of the present case to reflect that of a regular civil

25   action.

26   IT IS SO ORDERED.

27
        Dated:       May 27, 2020                             /s/ Barbara   A. McAuliffe            _
28                                                        UNITED STATES MAGISTRATE JUDGE
                                                          1
